Matter of Marco B. v Marnie Ann J. (2018 NY Slip Op 08749)





Matter of Marco B. v Marnie Ann J.


2018 NY Slip Op 08749


Decided on December 20, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2018

Richter, J.P., Manzanet-Daniels, Tom, Gesmer, Kern, JJ.


7908

[*1]In re Marco B., Petitioner-Appellant,
vMarnie Ann J., Respondent-Respondent.


Larry S. Bachner, New York, for appellant.
Marnie Ann J., respondent pro se.
Tennille M. Tatum-Evans, New York, attorney for the child.

Order, Family Court, New York County (Carol Goldstein, J.), entered on or about September 20, 2017, which, after a hearing, denied and dismissed petitioner father's application for modification of a prior custody order, unanimously affirmed, without costs.
The record supports the court's finding that modification of the prior custody order was not warranted on the basis of a substantial change in circumstances (Matter of Nava v Kinsler, 85 AD3d 1186 [2d Dept 2011]). While the father had moved to a new apartment, this alone is not sufficient to meet his burden of showing changed circumstances, as required for modification of custody (see St. Clement v Casale, 29 AD3d 367, 368 [1st Dept 2006]). Further, it appears that the children are thriving under the present custody arrangement.
We have considered the father's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 20, 2018
CLERK